Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 12/03/2021 have been entered. Claims 1-7, 11-15 and 17-18 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: “vinyl alcohol” should read “vinyl alcohol polymer” or “vinyl alcohol-based polymer”, in order to be consistent with the specification as originally filed.  Appropriate correction is required.
Claim 4 and 5 are objected to because of the following informalities: “ethylene vinyl alcohol” should “ethylene vinyl alcohol copolymer”, in order to be consistent with the specification as originally filed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a water swellable material being a polymer or a copolymer formed from a vinyl alcohol, does not reasonably provide enablement for a water swellable material as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The vinyl alcohol is a monomer having double bond which can be polymerized into a vinyl alcohol polymer by opening double bond, this monomer is a water soluble organic compound but it is not a water swellable material. The specification as filed also fails to set forth a water swellable material comprising a vinyl alcohol being blended with polyolefin. Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention by using a water swellable material containing an organic compound vinyl alcohol blending with polyolefin as presently claimed.  Claims 2-7, 9-15 and 17-18 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10 and 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nyman et al (US 2014/0180261, ‘261 hereafter) in view of Qin (US 2003/0094736, of record, ‘736 hereafter).
Regarding claims 1-3, 9-10 and 14-18, ‘261 discloses a method of making a catheter tube for medical device including urinary catheter ([0002], [0012]-[0014], [0033], [0042]-[0043]) comprising blending an polyolefin with a water swellable material including polyvinyl alcohol, forming the blend into a catheter tube having an outer surface by extrusion or molding, and forming a hydrophilic coating on the untreated outer surface of the tube ([0019], [0028], [0044], [0055]). ‘169 also discloses that the tube can be directly coated by a hydrophilic polymer including polyvinylpyrrolidone without primer layer between out surface of the catheter tube and hydrophilic coating ([0024]-[0025], [0027]). 261 discloses the blend comprising a polyolefin ([0044]), but does not specifically disclose that the polyolefin is a copolymer of ethylene and an alpha-olefin. However, ‘736 disclose a medical tubing reading upon instantly claimed catheter tube, wherein the tubing is preferably made from an ethylene copolymer with α-olefin, specifically 1-butene, 1-hexene or 1-octene to render a transparent medical tubing free of low molecular weight additives ([0005]-[0019], [0041]). In light of these teachings, one of ordinary skill in the art would have used the ethylene copolymer as taught by ‘736, to modify the catheter tube of ‘261, in order to render a transparent catheter tube free of low molecular weight additives. ‘736 also discloses that the density of the polyolefin can be 0.910 or less ([0041]). 
The content of the ethylene based polymer is at least 80 wt %, and content of the water-swellable polymer is in a range of 5 to 15% by weight ([0041]).
Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nyman et al (US 2014/0180261, ‘261 hereafter) in view of Qin (US 2003/0094736, of record, ‘736 hereafter) as applied to claim 1 above, further in view of Rozant (US 2007/0160802, of record, ‘802 hereafter).
Regarding claims 4-7 and 11-13, modified ‘261 teaches all the limitations of claim 1, ‘261 also discloses that the water swellable polymer can be a polyvinyl alcohol, but does not specifically disclose the polymer being ethylene vinyl alcohol copolymer.  However, ‘802 discloses a compounding polyolefin composition comprising an olefin resin ([0028]) and a hydrophilic polymer such as polyvinyl alcohol or ethylene vinyl alcohol polymer, reading upon instantly claimed water swellable polymer ([0009]-[0014], [0029]), wherein the hydrophilic polymer is used to provide barrier properties to the hydrocarbon. In light of these teachings, one of ordinary skill in the art would have recognized that the hydrophilic polymers such as polyvinyl alcohol and ethylene vinyl alcohol copolymer are equivalent and interchangeable in a polyolefin composition in order to provide the same technical effects. Therefore, it would have been obvious to one of ordinary skill in the art to use ethylene vinyl alcohol copolymer as taught by ‘802, to replace polyvinyl alcohol of ‘169, to render instantly claimed invention. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06). ‘802 also discloses that the contents of hydrophilic polymer and polyolefin in the polyolefin composition and the contents of ethylene and vinyl alcohol in the ethylene vinyl alcohol copolymer satisfy instantly claimed ranges as in claims 5-7 ([0029], [0033]). ‘802 further discloses that the polyolefin composition . 

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUIYUN ZHANG/Primary Examiner, Art Unit 1782